EXHIBIT 10.M.6.





CROWN HOLDINGS, INC.
SENIOR EXECUTIVE RETIREMENT AGREEMENT


Background

         Crown Holdings, Inc. maintains the Crown Senior Executive Retirement
Plan (the “Plan”) to provide retirement and death benefits to certain of its key
management employees.

        Christopher Homfray (the “Participant”), as an executive of the Company,
has been selected to participate in the Plan effective January 1, 2008. Unless
otherwise defined herein, all capitalized terms used in this Agreement shall
have the definitions set forth in the Plan, which is incorporated herein and
made a part hereof.

        Therefore, the Company and the Participant, both intending to be legally
bound, hereby agree as follows:

Agreement



        1.      Participation Effective Date. The effective date of the
Participant’s participation in the Plan is January 1, 2008.

        2.      Normal Retirement Benefit. The Participant has been designated
as a Group C Participant and shall be entitled to a normal Retirement Benefit
calculated in accordance with the applicable provision of Section 3.1 of the
Plan.

        3.      Normal Retirement Date. The Participant’s Normal Retirement Date
is October 21, 2022.

        4.      Early Retirement Benefit. In the event the Participant’s
Commencement Date precedes his Normal Retirement Date, his Retirement Benefit
shall be the amount determined under Section 3.1 of the Plan, reduced by the
standard early retirement reduction factors set forth in Rider No. 1 to the
Crown Cork & Seal Company, Inc. Pension Plan (or any successor plan thereto) for
the period by which his Commencement Date precedes his Normal Retirement Date.




--------------------------------------------------------------------------------




        5.      Deferred Vested Benefit. The Participant’s vested Retirement
Benefit, if any, payable to the Participant if he terminates employment before
his attainment of age 60 shall be paid on such Participant’s Commencement Date.

        6.      Disability Benefit. There shall be no short-term or long-term
disability benefits payable under the Plan.

        7.      Surviving Spouse Retirement Benefits. If the Participant dies
after becoming entitled to a vested Retirement Benefit under the Plan and prior
to his Commencement Date, his surviving spouse, if any, shall receive a lump sum
survivor benefit equal to 50% of the present value of the Participant’s
Retirement Benefit determined at the time of the Participant’s death and which
shall be payable as soon as administratively feasible after what would have been
the Participant’s Commencement Date or upon a Change in Control, if earlier.

        8.      Death Benefits. If the Participant dies after becoming entitled
to a vested Retirement Benefit under the Plan, the Company shall pay to the
Participant’s designated beneficiary a lump sum death benefit equal to five
times his annual normal Retirement Benefit, as determined under Article III of
the Plan provided, however, that the amount of such death benefit shall be
reduced on a dollar-for-dollar basis by the life insurance benefit, if any, paid
to a beneficiary designated by the Participant pursuant to any Company-paid
split-dollar life insurance. This death benefit shall be determined at the
applicable time as set forth in the relevant section of the Plan and shall be
payable as soon as administratively feasible following the Participant’s death .




-2-




--------------------------------------------------------------------------------




        9.      Vesting. The Participant shall be 100% vested in his Retirement
Benefits upon meeting the requirements of Article IV of the Plan.

      10.      UK Pension Tax. The Participant shall not receive a gross-up
payment as would otherwise be provided under Section 6.3 of the Plan with
respect to any tax imposed under the laws of the United Kingdom on retirement
income, under Section 212 to 226 of the Finance Act of 2004, or any successor or
similar provision.

      11.      Form of Benefit. The Participant’s Retirement Benefits shall be
paid in the form of a cash lump sum. This lump sum payment shall equal the
Actuarial Equivalent present value of the Participant’s Retirement Benefits. All
amounts payable under this Agreement shall be determined and paid in United
States dollars (no amount shall be adjusted for any fluctuations in exchange
rates between such date of determination and the date any such payment is
actually made).

      12.      Distribution. The Participant’s Retirement Benefits shall be paid
on the earlier of (a) the Participant’s Commencement Date or (b) the occurrence
of a Change in Control. Notwithstanding the foregoing, if the Participant’s
Commencement Date is determined by reference to the Participant’s termination of
employment, then the payment of the Participant’s Retirement Benefits shall be
made on the date that is at least six months and one day after the date of the
Participant’s termination of employment; notwithstanding the foregoing, if the
Participant dies within such six month period, the Participant’s Retirement
Benefits shall be paid to his surviving spouse or his estate, if there is no
surviving spouse, as soon as administratively practicable following the
Participant’s death, as provided in Section 6.1 of the Plan.

      13.      Terms of the Plan Control. The Participant agrees to be bound in
all respects by all provisions of the Plan, as amended and restated effective
January 1, 2008, including without limitation, all decisions of the Committee
resolving questions concerning the operation and interpretation of the Plan. In
all cases in which the Participant has an election or option under the Plan, the
Participant must comply with the policies and procedures specified in the Plan
or established by the Committee to make such election.




-3-




--------------------------------------------------------------------------------




      14.      Interpretation. The Participant shall be considered a Group C
Participant for all purposes of the Plan and this Agreement shall be interpreted
accordingly. References to Plan provisions shall mean those provisions under the
Plan as amended and restated effective January 1, 2008 and nothing in the Plan
or in this Agreement shall be interpreted to cause a duplication of benefits.
Any change or amendment to such Plan provisions that would affect the
Participant’s rights accrued up to the date of such change or amendment shall be
effective as to the Participant only with his written consent; provided that,
the Company or the Committee may make non-material changes to administrative
policies or procedures without the Participant’s consent.

      15.      General. This Agreement shall not constitute an employment
contract between the Company and the Participant and shall not be construed as
conferring on the Participant the right to continue in the employ of the
Company. The Participant, his beneficiary and his surviving spouse shall have no
right to assign, transfer, pledge, encumber or otherwise anticipate any payment
or interest under the Plan or this Agreement. The Participant acknowledges that
he, his surviving spouse and beneficiary shall have no title to, or secured
interest in, any assets the Company sets aside, earmarks or otherwise segregates
(including in any trust) for the satisfaction of its liabilities under the Plan
or this Agreement.

      16.       This Agreement shall be construed in accordance with, and
governed by, the laws of the Commonwealth of Pennsylvania, except to the extent
superseded by federal law.




-4-




--------------------------------------------------------------------------------




      17.       The Participant’s signature below shall constitute not only an
acceptance of this Agreement, but also an agreement to all the terms of the Plan
as effective as of January 1, 2008.

        This Agreement is entered into as of the 11th day of December, 2007.



  CROWN HOLDINGS, INC.  




  /s/ John W. Conway     By:  John W. Conway  



  /s/ Christopher Homfray     Christopher Homfray  















-5-


